Citation Nr: 1218221	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  03-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected left ear hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the RO.

In an October 2007 rating decision, the RO increased the evaluation for the service-connected skin disability to 10 percent, effective in September 2001.

Since the Veteran has not expressed satisfaction with the higher evaluation, and the 10 percent evaluation is less than the maximum under the applicable criteria, the claim for a rating higher than 10 percent remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The service-connected left ear hearing loss disability is not shown to be productive of hearing loss worse than Level II; an exceptional pattern of hearing loss is not demonstrated.  

2.  Prior to April 1, 2010, the service-connected tinea versicolor was manifested by generalized itching and manifestations on the torso; constant exudation or ulceration, extensive lesions, systemic therapy, or affected areas that covered at least 20 percent of the entire body or exposed areas is not shown.

3.  Beginning on April 1, 2010, the service-connected tinea versicolor is shown to have been manifested by a disability picture that more nearly approximated that of                     20 to 40 percent involvement of the entire body surface; no systemic drug therapy during a 12-month period is shown to be required.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86 including Diagnostic Code 6100 (2011).

2.  The criteria for the assignment of an evaluation in excess of 10 percent prior to April 1, 2010 for the service-connected tinea versicolor prior to April 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118, including Diagnostic Code (Code) 7806 (2011).

3.  The criteria for the assignment of an evaluation of 30 percent, but no higher, beginning on April 1, 2010 for the service-connected tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118, including Diagnostic Code (Code) 7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The April 2007, May 2009 and June 2010 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given appropriate notice regarding how disability ratings and effective dates of awards were assigned. 

Although complete notice was not provided prior to the initial adjudication of the claim, which constitutes a notice timing defect, the matter was readjudicated by a February 2012 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case or Supplemental Statement of the Case [SSOC], is sufficient to cure a timing defect). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating the service-connected disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty is met. 


Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Analysis

A. Left Ear Hearing Loss

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2011). 

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA. 

One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater. 

Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b). 

Table VII is used to determine the rating to be assigned by combining the Roman numeral designations for hearing impairment of each ear. 

On this record, the criteria for the assignment of a compensable rating for the service connected left ear hearing loss disability are not met. 

A June 1997 rating decision granted service connection for left ear hearing loss and assigned a noncompensable rating.

On January 2002 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
40
40
40
65

The Veteran's puretone average was noted to be 46 for the service-connected left ear hearing loss.  His speech audiometry revealed a speech recognition ability of 94 percent in left ear.

When compared to the earlier VA examination in July 2000, the VA examiner noted that the left ear thresholds were slightly worse.

On September 2003 VA examination, the examiner noted that there was no change in the Veteran's medical history.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
70
60
65
75

The Veteran's puretone average was noted to be 68 for the service-connected left ear hearing loss.  His speech audiometry revealed a speech recognition ability of 96 percent in left ear.  

Although a significant change was noted since the 2002 VA examination, the examiner stated that the examination should not be used for adjudication purposes due to the poor reliability in the testing.  It was recommended that the Veteran be retested at a different VA facility.  

On October 2010 VA examination, the examiner noted that there was no change in the Veteran's medical history.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
40
60
65
70

The Veteran's puretone average was noted to be 59 for the service-connected left ear hearing loss.  His speech audiometry revealed a speech recognition ability of 96 percent in left ear.  

The impact of the left ear hearing loss was noted to create some hearing difficulty with occupational activities; however, the Veteran was retired.  The hearing loss had no effect on his usual daily activities.  

Generally, when evaluating hearing loss when disability is only service-connected in one ear, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85 (f).

Applying the rating criteria to the clinical results of the 2002 examination yields a Level I designation under Table VI since the average puretone threshold in the left ear was 40 decibels and speech recognition was 94 percent. 

Applying the Level I designation for the left ear, and a Level I Roman numeral designation for the nonservice-connected right ear hearing loss, to Table VII results in a noncompensable rating.

Applying the rating criteria to the clinical results of the 2010 examination yields a Level II designation under Table VI since the average puretone threshold in the left ear was 59 decibels and speech recognition was 96 percent. 

Applying the Level II designation for the left ear, and a Level I Roman numeral designation assigned for the nonservice-connected right ear hearing loss, to Table VII results in a noncompensable rating.

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86(a), (b) (2011).  However, the hearing evaluation of record does not meet the criteria for an exceptional pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 (a) and (b) do not apply. 

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has also considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an unusual or exceptional disability picture that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for the service-connected disability. 

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria are found to reasonably address the Veteran's disability level and symptomatology.  The record indicated that the Veteran was fitted for a hearing aid, but there is nothing to show that the level of his hearing difficulties was so unusual or exception as not to be contemplated by the rating schedule.  

In short, an unusual or exceptional disability picture is not presented.  Under these circumstances, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


B. Tinea Versicolor

On January 2002 VA examination, the Veteran reported having recurrent symptoms of tinea versicolor over the years.  The symptoms varied in severity in that they were worse during the summer months.  He also reported having pruritis.  

The VA examiner noted that the Veteran had areas of tinea versicolor on his right neck and lower chest.  These areas contained small, round, flat spots that were approximately 1 cm in size.  

The Veteran indicated that, when his upper extremities were exposed to sun, the tinea versicolor on his upper extremities became red and did not tan like the rest of his skin.  There was no evidence of ulceration, exfoliation, crusting or systemic manifestations.  

A May 2003 VA treatment record noted that the Veteran complained of tinea versicolor that had been recurrent since 1986.  He tried using multiple antifungal creams and lotions, Selsun Blue, and oatmeal baths, but these did not afford him any permanent relief.  On examination, he was found to have whitish lesions on his chest and back that were consistent with tinea versicolor.  He was given a trial of clotrimazole cream to apply twice daily.

At a September 2003 VA examination, the Veteran reported having some improvement in his tinea versicolor after being placed on new medication; however, he still experienced itching.  The examiner found evidence of white and red areas on the Veteran's chest and trunk that were consistent with tinea versicolor.

At  an April 2007 VA examination, the Veteran reported using various topical treatments that included soap, shampoos, baths and oral antifungal treatment with no relief.  His symptoms had progressively worsened and were much worse during the warm weather months, typically from July to September.  His skin was also reported as being itchy with occasional bleeding secondary to scratching.  The examiner noted that, while the Veteran received constant treatment over the past 12 months for tinea versicolor, none involved the use of a corticosteroid or an immunosuppressive.  

On examination, the tinea versicolor was found to affect greater than 5 percent but less than 20 percent of exposed areas (i.e., head, face, neck, and hands), and greater than 5 percent but less than 20 percent of his total body area.  Erythematous, dry macules were found on both dorsal arms at the elbows, posterior neck and face along the beard distribution.  There were also erythematous, well-demarcated, scaling plaques below both breasts and axilla, in the groin, on the medial thighs, and in the inguinal folds.

On April 1, 2010, the Veteran testified that his tinea versicolor was more active during the summer months when the weather was hot and he had red splotches all over his body with itching.  He also developed pustules that broke open, dry skin that flaked, and a white crust and complained of itching.  His symptoms were present during the entire summer and during November or December they went away, but were still dry skin patches.  His symptoms were also aggravated by sweating.  The Veteran estimated that the skin disorder covered about 80 percent of his body.

At a September 2010 VA examination, the Veteran reported having a history of a rash on his chest, extremities, neck and inguinal areas.  He used various treatments in the past that did not help; only staying out of the sun and being in an air conditioned climate seemed to help.  

Although his rash was not apparent during the winter months, the Veteran reported that he still had generalized pruritis and dry skin.  He had tried different treatments over the past 12 months, but did not use systemic therapy, corticosteroids or an immunosuppressive.  

On examination, the VA examiner noted a faint, flat, patchy erythematous rash over the upper back and anterior chest wall that blanched with sight pressure.  There were similar manifestations over the anterior forearms and right facial area.  The inguinal area and axilla had a scaly, erythematous rash.  No open areas, blisters or excoriations were noted.  

The skin condition was found to cover 46 percent of the total body surface and from 5 to 10 percent of the exposed areas.  There was no evidence of scarring, tissue loss or gross distortion.  

After clarification was requested by the RO, the VA examiner provided a January 2012 amendment to the September 2010 VA examination.  The examiner explained that the information provided by the Veteran was reported under the medical history and did not include the examination findings.  

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of skin disabilities. See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002.  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date and consider the former criteria for the entire appeal period. 

The Board also notes the criteria for rating scars were once again revised, effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4). 

However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id. 

Since the Veteran's claim was pending from 2001, well before the October 2008 changes, and VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time. 

In any event, the relevant diagnostic code in the present case, Diagnostic Code 7806, is not shown to have been subject to change by the 2008 amendments.

Under the former Diagnostic Code 7806, eczema, (in effect prior to August 30, 2002), a 50 percent rating is assigned when there is evidence of eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant. 

A 30 percent rating is assigned when there is evidence of eczema with exudation or itching constant, extensive lesions or marked disfigurement. 

A 10 percent rating is assigned when there is evidence of eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area and a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under revised Diagnostic Code 7806, dermatitis or eczema, effective on August 30, 2002, a 50 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas or for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

Since the RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria, there is no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that, under the former version of the rating criteria for Diagnostic Code 7806, an evaluation in excess of 10 percent is not assignable since there is no showing extensive lesions, marked disfigurement, or exudation or constant itching during the initial period of the appeal.  

Although the Veteran reported having some itching in his hearing testimony, this is not shown to be constant.  In fact, in his testimony, he noted that all manifestations except dry patchy skin resolved during the cooler months.  

The Board notes that the Veteran also testified that he experience some crusting, but other findings consistent with extensive ulceration or exfoliation, systemic manifestations or extensive lesions are not demonstrated.  

Under the revised criteria for Code 7806, the service-connected tinea versicolor is not shown to warrant a higher rating than 10 percent.  The VA examinations in 2003 showed that the manifestations were limited to areas on the chest and trunk or chest and back.  

When percentages were reported during the April 2007 VA examination, the extent of the exposed or total body area affected was noted to be within that required for only a 10 percent rating.  

Significantly, the service-connected tinea versicolor is not shown to have required systemic therapy such as that involving the use of corticosteroids or other immunosuppressive drugs during the period of the appeal.   

In April 2010, the Veteran testified that his tinea versicolor was present all over his body and, by his estimate, involved 80 percent of his total body surface.  Although he is not a physician, he is competent to provide lay evidence of symptoms and observable manifestations of his skin disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that this estimate tends to show involvement greater than 20 percent of the total body surface, the Board finds that an increased rating of 30 percent is for application in this case beginning on April 1, 2010 or the date of the Veteran's hearing testimony.   

Other diagnostic codes that provide rating higher ratings are not applicable in this case since the Veteran is not shown to have exfoliative dermatitis (Code 7817) or burn scars (Code 7800).

The Board has also considered the provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011).  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria set forth in Diagnostic Code 7806 are found to reasonably address the Veteran's disability level and symptomatology in terms of the extent of involved body surface and the nature and length of treatment required.  

Consequently, as the assigned schedular evaluation is deemed to be adequate, referral to address the extraschedular question is required at this time.  Id. 



ORDER

An increased evaluation for the service-connected left ear hearing loss is denied.

An evaluation in excess of 10 percent for the service-connected tinea versicolor prior to April 1, 2010 is denied.

An increased evaluation of 30 percent, but not higher for the service-connected tinea versicolor beginning April 1, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


